Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   Matthew Carango and Fred Heidarpour, on
   their own behalf and on behalf of all others
   similarly situated,
                                                    Civil Action No.:
                          Plaintiffs,
          v.
                                                    CLASS ACTION COMPLAINT
   The Altitude Group, LLC d/b/a Core Home
                                                    JURY TRIAL DEMANDED
   Security, LLC, a Florida Limited Liability
   Company,

                          Defendant.


         For this Class Action Complaint, the Plaintiffs, Matthew Carango and Fred Heidarpour,

  by and through their undersigned counsel, pleading on their own behalf and on behalf of others

  similarly situated, states as follows upon personal knowledge as to themselves and their own acts

  and experiences, and, as to all other matters, upon information and belief, including investigation

  conducted by their attorneys:

                                        INTRODUCTION

         1.      Plaintiffs Matthew Carango and Fred Heidarpour bring this Class Action

  Complaint against Defendant The Altitude Group, LLC, d/b/a Core Home Security, LLC

  (“CHS” or the “Defendant”) to stop Defendant’s serial violations of the Telephone Consumer

  Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). In violation of the TCPA, CHS makes

  unsolicited pre-recorded telemarketing calls to wireless and landline telephone users nationwide,

  including telephone users who’ve registered their numbers on the National Do Not Call List—all

  in an effort to market and sell alarm systems, products and related services.
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 2 of 20




         2.      Plaintiffs bring this action to stop Defendant’s unsolicited telemarketing practices

  and to obtain redress, including statutory damages, costs, and reasonable attorneys’ fees, for all

  persons injured by Defendant’s conduct.

         3.      The Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”) and

  its implementing regulations, 47 C.F.R. §64.1200, et seq. prohibit companies such as Defendant

  from placing calls using pre-recorded voice technology without first obtaining the recipient’s

  prior express consent.

         4.      CHS has violated, and continues to violate, the TCPA and its regulations by

  placing pre-recorded telemarketing calls to wireless and landline telephone subscribers who have

  not expressly consented to the receipt of such calls.

         5.      Additionally, CHS makes repeated telemarketing calls to telephone users who’ve

  registered their numbers on the national Do Not Call Registry.

         6.      CHS markets and sells home security alarms and systems affiliated with

  Alarm.com. In an effort to get more customers for its alarm systems, CHS: (a) made pre-

  recorded telephone calls to the wireless telephones of Plaintiffs and other members of the alleged

  Classes without first obtaining express consent to do so, and (b) made multiple telemarketing

  calls to persons whose phone numbers had been registered on the National Do Not Call

  registry—all in violation of the TCPA.

         7.      The TCPA was enacted to protect consumers from unsolicited pre-recorded calls

  like those alleged in this Complaint.

         8.      By making the telephone calls at issue in this Complaint, Defendant caused

  Plaintiffs and the members of the Class actual harm and cognizable legal injury. This includes

  the aggravation and nuisance and invasions of privacy that result from the receipt of such calls in



                                                   2
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 20




  addition to a loss of value realized for the monies consumers paid to their wireless carriers for

  plans that include the receipt of such calls and messages. Furthermore, the calls interfered with

  Plaintiff’s and the other Class members’ use and enjoyment of their cellphones, including the

  related data, software, and hardware components. Defendants also caused substantial injury to

  their phones by causing wear and tear on their property, consuming battery life, and

  appropriating cellular minutes and data.

                                                PARTIES

          9.      Plaintiff Carango is a natural person over the age of eighteen (18) and a citizen of

  the State of Florida. Plaintiff Heidarpour is a natural person over the age of eighteen (18) and a

  citizen of the State of Arizona.

          10.     Defendant CHS is a Florida limited liability company with its principal place of

  business located at 949 Clint Moore Rd, Suite A, Boca Raton, FL.

                                      JURISDICTION & VENUE

          11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.,

  a federal statute. This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C.

  § 1332 (“CAFA”), because the alleged Class consists of over 100 persons, there is minimal

  diversity, and the claims of the class members when aggregated together exceeds $5 million.

  Further, none of the exceptions to CAFA applies.

          12.     This Court has personal jurisdiction over CHS because it is headquartered in this

  District, solicits significant business in this District, has entered into business contracts in this

  District, and a significant portion of the unlawful conduct alleged in this Complaint was directed

  to consumers in Florida, including this District.



                                                      3
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 4 of 20




         13.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant solicits a

  significant amount of consumer business within this District, and because a portion of the

  wrongful conduct giving rise to this case, including the making of the calls or the decision to

  make them, occurred in, was directed to, or emanated from this District.

                              COMMON ALLEGATIONS OF FACT

         14.     CHS is a home security system company that offers Alarm.com home security

  alarm systems, and related products and services, to homeowners and others interested in home

  security.

         15.      Unfortunately for consumers, CHS casts its marketing net too wide. That is, in an

  attempt to promote its business and to generate leads for its security products, Defendant

  conducted (and continues to conduct) a wide scale telemarketing campaign that repeatedly makes

  unsolicited prerecorded calls to consumers’ cellular/wireless telephones as well as landline

  telephones all without any prior express consent to make these calls.

         16.     Defendant places these calls using a pre-recorded voice without consumers’ prior

  written express consent in violation of the TCPA.

         17.     At no time did Defendant obtain prior express consent from the Plaintiffs and the

  Class orally or in writing to receive pre-recorded calls.

         19.     In making the calls at issue in this Complaint, Defendant and/or its agent utilized

  a prerecorded voice or similar technology. In the alternative, Defendant used an automatic

  telephone dialing system. Specifically, the hardware and software used by Defendant and/or its

  agents has the capacity to store, produce, and/or dial random or sequential numbers, and/or

  receive and store lists of telephone numbers, and to dial such numbers, en masse, in an

  automated fashion without human intervention. Defendant’s automated dialing equipment



                                                    4
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 5 of 20




  includes features substantially similar to a predictive dialer, inasmuch as it is capable of making

  numerous calls simultaneously, without human intervention.

         20.     Defendant knowingly made, and continues to make, pre-recorded telemarketing

  calls without the prior express consent of the recipients.

         21.     Defendant also knowingly made, and continues to make, repeated calls to persons

  who have registered their telephone numbers on the national Do Not Call registry, a list of

  persons who have asked not to be called by telemarketers and that companies engaged in

  telemarketing of any kind must honor.

         22.     As such, Defendant not only invaded the personal privacy of Plaintiffs and

  members of the putative Class, but also intentionally and repeatedly violated the TCPA.

                         FACTS SPECIFIC TO PLAINTIFF CARANGO

         23.     Plaintiff Carango is the subscriber to and customary user of the personal cellular

  telephone number ending in 8622.

         24.     Plaintiff registered his phone number ending in 8622 on the National Do Not Call

  registry on March 8, 2017.

         25.     On or around April 14, 2020 Plaintiff received multiple unsolicited pre-recorded

  voice calls from CHS that featured pre-recorded voice messages.

         26.     Plaintiff received a call on April 14, 2020 at 1:04 pm from phone number (332)

  208-9483 that featured a pre-recorded voice message that said

         :

         Hey this is Mark with home security promotions calling you about a free doorbell

         camera and alarm system. It’s Tuesday, April 14th. We’re in your area this week,

         so you can call me back toll free at 844-916-0448. Thanks.



                                                   5
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 6 of 20




         27.     One minute later Plaintiff received a second call—on April 14, 2020 at 1:05 pm

  from phone number (331) 215-9750 that featured a pre-recorded voice message that said:

         Hey this is Mark with home security promotions calling you about a free doorbell

         camera and alarm system. It’s Monday, April 13th. We’re in your area this week,

         so you can call me back toll free at 844-916-0448. Thanks.

         28.     Plaintiff received a third call 15 minutes later, at 1:20 pm from phone number

  (559) 336-1616 that featured a nearly identical pre-recorded voice that said:

         Hey this is Mark with home security promotions calling you about a free doorbell

         camera and alarm system. It’s Monday, April 13th. We’re in your area this week,

         so you can call me back toll free at 844-916-0448. Thanks.

         29.     Carango called the 844-916-0448 number to discern who was bombarding his

  phone with three unsolicited, pre-recorded voice messages in 16 minutes.

         30.     Following this call, Carango received text messages from “Chad” who indicated

  the alarm company he had been conversing with was Core Home Security. Chad indicated that

  Core Home Security was powered by Alarm.com. He also provided Carango, via text, with the

  website www.corehomesecurity.com.

         31.     Plaintiff Carango never consented either orally or in writing to receive

  prerecorded calls from CHS or any of its affiliates or agents. Plaintiff never visited the

  Defendant’s website, and he never provided his phone number or other contact information to

  Defendant. Plaintiff has neither shopped online for an alarm system nor entered his information

  on any website owned, operated, or controlled by Defendant. Plaintiff was renting at the time.

  Put simply, Defendant had no prior express consent to make the calls.




                                                    6
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 7 of 20




          32.    Plaintiff does not have a relationship with Defendant, has never provided his

  telephone number directly to Defendant, and has never requested that Defendant place calls to

  him to offer him CHS’s or Alarm.com’s services. Simply put, Plaintiff has never provided any

  form of prior express written or oral consent to Defendant to place prerecorded or autodialed

  calls to him, and he has no business relationship with Defendant.

          33.    Defendant was, and is, aware that the above described pre-recorded calls were

  made to consumers like Plaintiff who have not consented to receive them.

          34.    Defendant also made multiple calls to Plaintiff’s phone despite the fact that

  Plaintiff’s number had been registered on the National DNC registry for more than thirty (30)

  days.

          35.    By making and placing the unauthorized autodialed calls as alleged herein, CHS

  has caused consumers actual harm. This includes the aggravation, nuisance and invasions of

  privacy that result from the receipt of such calls in addition to the wear and tear on their

  telephones, consumption of battery life, lost cellular minutes, loss of value realized for the

  monies consumers paid to their wireless carriers for the receipt of such calls, in the form of the

  diminished use, enjoyment, value, and utility of their telephone plans. Furthermore, Defendant

  made the calls knowing that they interfered with Plaintiff and the other Class members’ use and

  enjoyment of, and the ability to access, their telephones, including all related data, software, and

  hardware components.

          36.    To redress these injuries, Plaintiff, on behalf of himself and Classes of similarly

  situated individuals, brings this suit under the TCPA, which prohibits unsolicited autodialed calls

  to telephones as well as repeated calls to persons who’ve registered their numbers on the

  National DNC registry.



                                                    7
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 8 of 20




          37.    On behalf of the Class, Plaintiff seeks an injunction requiring Defendant to cease

  all unsolicited telemarketing and texting activities described throughout this Complaint and an

  award of statutory damages to the class members, together with costs and reasonable attorneys’

  fees.

                       FACTS SPECIFIC TO PLAINTIFF HEIDARPOUR

          38.    Plaintiff Heidarpour is the subscriber to and customary user of the residential

  landline telephone number ending in 5903. Heidarpour’s number is on the National Do Not Call

  Registry.

          39.    On or around October 3, 2020, Heidarpour received a call from the number 480-

  878-4360. Plaintiff received multiple unsolicited pre-recorded voice calls from CHS that

  featured pre-recorded voice messages.

          40.    The call was placed using a sophisticated pre-recorded call system known as an

  “avatar” which is designed to trick customer into thinking they are speaking with a live agent.

  The system recognizes certain voice prompts and is able to respond to them with pre-recorded

  messages.

          41.    The avatar solicited Heidarpour to purchase home security products.

          42.    Heidarpour was eventually transferred to an operator named “Leon”, who stated

  that he was with Defendant CHS.

          43.    Plaintiff Heidarpour never consented either orally or in writing to receive

  prerecorded calls from CHS or any of its affiliates or agents. Plaintiff never visited the

  Defendant’s website, and he never provided his phone number or other contact information to

  Defendant. Plaintiff has neither shopped online for an alarm system nor entered his information




                                                    8
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 9 of 20




  on any website owned, operated, or controlled by Defendant. Put simply, Defendant had no prior

  express consent to make the calls.

         44.     Plaintiff does not have a relationship with Defendant, has never provided his

  telephone number directly to Defendant, and has never requested that Defendant place calls to

  him to offer him CHS’s or Alarm.com’s services. Simply put, Plaintiff has never provided any

  form of prior express written or oral consent to Defendant to place prerecorded or autodialed

  calls to him, and he has no business relationship with Defendant.

         45.     Defendant was, and is, aware that the above described pre-recorded calls were

  made to consumers like Plaintiff who have not consented to receive them.

         46.     By making and placing the unauthorized autodialed calls as alleged herein, CHS

  has caused consumers actual harm. This includes the aggravation, nuisance and invasions of

  privacy that result from the receipt of such calls in addition to the wear and tear on their

  telephones, consumption of battery life, lost cellular minutes, loss of value realized for the

  monies consumers paid to their wireless carriers for the receipt of such calls, in the form of the

  diminished use, enjoyment, value, and utility of their telephone plans. Furthermore, Defendant

  made the calls knowing that they interfered with Plaintiff and the other Class members’ use and

  enjoyment of, and the ability to access, their telephones, including all related data, software, and

  hardware components.

         47.     To redress these injuries, Plaintiff, on behalf of himself and Classes of similarly

  situated individuals, brings this suit under the TCPA, which prohibits unsolicited autodialed calls

  to telephones as well as repeated calls to persons who’ve registered their numbers on the

  National DNC registry.




                                                    9
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 10 of 20




           48.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendant to cease

   all unsolicited telemarketing and texting activities described throughout this Complaint and an

   award of statutory damages to the class members, together with costs and reasonable attorneys’

   fees.



                                   CLASS ACTION ALLEGATIONS

           49.     Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

   and Rule 23(b)(3) on behalf of himself and three Classes defined as follows:

           Pre-Recorded Voice Cellphone Class: All persons in the United States who from
           four years prior to the filing of the initial complaint in this action to the date notice
           is sent to the Class: (1) Defendant, or a third person acting on behalf of Defendant,
           called, (2) on the person’s wireless telephone; (3) using the same equipment that
           was used to call Carango; (4) for the purpose of marketing Alarm.com or other
           home security products and systems; and (5) for whom Defendant claims it
           obtained prior express consent in the same manner as Defendant claims it
           supposedly obtained prior express consent to call the Plaintiff.

           Pre-Recorded Voice Landline Class: All persons in the United States who from
           four years prior to the filing of the initial complaint in this action to the date notice
           is sent to the Class: (1) Defendant, or a third person acting on behalf of Defendant,
           called, (2) on the person’s residential landline telephone; (3) using the same
           equipment that was used to call Heidarpour; (4) for the purpose of marketing
           Alarm.com or other home security products and systems; and (5) for whom
           Defendant claims it obtained prior express consent in the same manner as
           Defendant claims it supposedly obtained prior express consent to call the Plaintiff.

           DNC Registry Class: All persons in the United States who from four years prior
           to the filing of the initial complaint in this action to the date notice is sent to the
           Class: (1) Defendant, or a third person acting on behalf of Defendant, called at least
           twice, (2) on the person’s wireless or landline telephone; (3) for the purpose of
           marketing Alarm.com or other home security products and systems; (4) where the
           telephone number called had been registered on the Do Not Call registry for at least
           thirty (30) days; and (5) for whom Defendant claims it obtained prior express
           consent in the same manner as Defendant claims it supposedly obtained prior
           express consent to call the Plaintiff.




                                                     10
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 11 of 20




           50.     The following people are excluded from the Classes: (1) any Judge or Magistrate

   presiding over this action and members of their families; (2) Defendant, Defendant’s

   subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its

   parents have a controlling interest, and its current or former employees, officers and directors;

   (3) persons who properly execute and file a timely request for exclusion from the Classes; (4)

   persons whose claims in this matter have been finally adjudicated on the merits or otherwise

   released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives,

   successors, and assignees of any such excluded persons. Plaintiffs anticipate the need to amend

   the class definitions following discovery regarding the contours of the classes.

           51.     Numerosity: The exact number of members within the Classes is unknown and

   not available to Plaintiffs at this time, but it is clear that individual joinder is impracticable. On

   information and belief, Defendant has placed unsolicited pre-recorded voice calls to thousands of

   consumers who fall into the defined Classes. However, the true total number of members of the

   Class can be identified through reference to objective criteria, including Defendant’s records and

   the DNC Registry.

           52.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

   Classes in that Plaintiffs and the members of the Classes sustained identical legal harm and

   damages arising out of Defendant’s uniform wrongful conduct.

           53.     Adequate Representation: Plaintiffs will fairly and adequately represent and

   protect the interests of the Classes and have retained counsel competent and experienced in

   complex class actions. Plaintiffs have no actual conflicts or interests antagonistic to those of the

   Classes, and Defendant has no defenses unique to Plaintiffs.




                                                     11
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 12 of 20




          54.     Commonality and Predominance: There are several questions of law and fact

   common to the claims of Plaintiffs and the Classes, and those questions predominate over any

   questions that may affect individual members of the Classes. Common questions for the Classes

   include, but are not necessarily limited to the following:

                  (a)     Whether Defendant’s conduct violated the TCPA;

                  (b)     Whether Defendant systematically made pre-recorded voice calls to

                  individuals who did not previously provide Defendant with their prior express

                  written consent to receive such phone calls;

                  (c)     Whether Defendant systematically called numbers that had been registered

                  on the National Do Not Call registry for at least thirty (30) days;

                  (d)     Whether members of the Class are entitled to treble damages based on the

                  willfulness of Defendant’s conduct.

          55.     Superiority: This case is also appropriate for class certification because class

   proceedings are superior to all other available methods for the fair and efficient adjudication of

   this controversy. Joinder of all parties is impracticable, and the damages suffered by the

   individual members of the Classes will likely be relatively small, especially given the burden and

   expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

   It would be virtually impossible for the individual Class members to obtain effective relief from

   Defendant’s misconduct. Even if members of the Classes could sustain such individual litigation,

   it would still not be preferable to a class action, because individual litigation would increase the

   delay and expense to all parties due to the complex legal and factual controversies presented in

   this Complaint. By contrast, a class action presents far fewer management difficulties and

   provides the benefits of single adjudication, economies of scale, and comprehensive supervision



                                                    12
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 13 of 20




   by a single Court. Economies of time, effort and expense will be fostered and uniformity of

   decisions ensured.

                                    FIRST CAUSE OF ACTION
             Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
                (On behalf of Carango and the Pre-Recorded Voice Cellphone Class)
             56.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth
   herein.
             57.    Defendant CHS, by and through its agents, made unsolicited and unwanted pre-
   recorded telemarketing calls to telephone numbers belonging to Plaintiff and the other members
   of the Class—without their prior express written consent—in an effort to generate leads for
   Alarm.com products and other products and services.
             58.    Defendant failed to obtain any prior express consent from Plaintiff or the other
   Pre-Recorded Class Members that included, as required by 47 C.F.R. § 64.1200(f)(8)(i), a “clear
   and conspicuous” disclosure informing the person signing that:
             (A) By executing the agreement, such person authorizes the seller to deliver or cause
             to be delivered to the signatory telemarketing calls using an automatic telephone
             dialing system or an artificial or prerecorded voice; and

             (B) The person is not required to sign the agreement (directly or indirectly), or agree
             to enter into such an agreement as a condition of purchasing any property, goods, or
             services.
             59.    Defendant made the telephone calls using equipment that featured a pre-recorded
   voice or pre-recorded voice technology. The messages were identical to each other and sent
   within minutes. Two of the messages sound exactly alike and state the wrong day (Monday the
   13th when both messages were received on Tuesday the 14th). In the alternative, Defendant used
   an ATDS. Discovery will reveal the type of equipment used and its capacity. On information and
   belief, the calls were not individually dialed.
             60.    By making unsolicited telephone calls and sending unsolicited to Plaintiff and
   members of the Class’s cellular telephones without prior express consent, and by utilizing a pre-
   recorded voice, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

                                                      13
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 14 of 20




            61.    As a result of Defendant’s unlawful conduct, Plaintiff and the members of the
   Class suffered actual damages in the form of monies paid to receive the unsolicited telephone
   calls on their cellular telephones.
            62.    Under Section 227(b)(3)(B), Plaintiff and each member of the Pre-Recorded
   Voice Cellphone Class is entitled to, inter alia, a minimum of $500 in statutory damages for each
   such violation of the TCPA.
            63.    Defendant’s conduct was willful and knowing. As such, pursuant to Section
   227(b)(3), the Court should award treble the amount of statutory damages recoverable by
   Plaintiff and the other members of the Class.
            64.    Given that Defendant’s conduct is likely to recur or reoccur (as telemarketing

   represents a substantial part of its business), and to the extent damages fail to provide complete
   relief, the Court should also enjoin all such future unlawful use by Defendant of a prerecorded
   voice.
                                  SECOND CAUSE OF ACTION
            Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
              (On behalf of Heidarpour and the Pre-Recorded Voice Landline Class)


            65.    Heidarpour incorporates the foregoing allegations as if fully set forth herein.

            66.    Defendant, in an effort to sell its products and services, made unsolicited and

   unwanted pre-recorded telephone calls to residential telephone numbers belonging to Plaintiff

   and other members of the Pre-recorded Voice Landline Class without first obtaining prior

   express consent.

            67.    Such calls are also unlawful when placed to residential telephone subscribers

   under 47 U.S.C. § 227(b)(1)(B). Under the TCPA, it is unlawful:

            to initiate any telephone call to any residential telephone line using an artificial
            or prerecorded voice to deliver a message without the prior express consent of the
            called party, unless the call is initiated for emergency purposes. . .
   See 47 U.S.C. § 227(b)(1)(B). (emphasis added).

                                                    14
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 15 of 20




             68.   By making unsolicited telephone calls to Plaintiff and members of the Pre-

   recorded Voice Landline Class’s residential telephones using a pre-recorded voice without first

   obtaining prior express consent, Defendant violated the TCPA.

             69.   As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

   Pre-recorded Voice Landline Class suffered actual damages in the form of monies paid to receive

   the unsolicited telephone calls on their residential telephones, annoyance, and invasion of

   privacy, and, under Section 227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in

   damages for each such violation of the TCPA.

             70.   In the event that the Court determines that Defendant’s conduct was willful and

   knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of statutory damages

   recoverable by Plaintiff and the other members of the Class.



                                    THIRD CAUSE OF ACTION
             Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
                         (On behalf of Plaintiffs and the DNC Registry Class)
             71.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth
   herein.
             72.   47 U.S.C. § 227(c) states that any “person who has received more than one
   telephone call within any 12-month period by or on behalf of the same entity in violation of the
   regulations prescribed under this subsection may” bring a private action for relief.
             73.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
   who has registered his or her telephone number on the national do-not-call registry of persons
   who do not wish to receive telephone solicitations that is maintained by the federal government.”
             74.   47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any
   person or entity making telephone solicitations or telemarketing calls to wireless telephone

                                                     15
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 16 of 20




   numbers to the extent described in the Commission’s Report and Order, CG Docket No. 02-278,
   FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection Act of
   1991,’” which the Report and Order, in turn, provides as follows:

            The Commission’s rules provide that companies making telephone solicitations to
            residential telephone subscribers must comply with time of day restrictions and
            must institute procedures for maintaining do-not-call lists. For the reasons
            described above, we conclude that these rules apply to calls made to wireless
            telephone numbers. We believe that wireless subscribers should be afforded the
            same protections as wireline subscribers.1
            75.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate
   any call for telemarketing purposes to a residential telephone subscriber unless such person or
   entity has instituted procedures for maintaining a list of persons who request not to receive
   telemarketing calls made by or on behalf of that person or entity. The procedures instituted must

   meet the following minimum standards:

            (1) Written policy. Persons or entitles making calls for telemarketing purposes must
            have a written policy, available upon demand, for maintaining a do-not-call list.

            (2) Training of personnel engaged in telemarketing. Personnel engaged in any
            aspect of telemarketing must be informed and trained in the existence and use of
            the do-not-call list.

            (3) Recording, disclosure of do-not-call requests. If a person or entity making a call
            for telemarketing purposes (or on whose behalf such a call is made) receives a
            request from a residential telephone subscriber not to receive calls from that person
            or entity, the person or entity must record the request and place the subscriber’s
            name, if provided, and telephone number on the do-not-call list at the time the
            request is made. Persons or entities making calls for telemarketing purposes (or on
            whose behalf such calls are made) must honor a residential subscriber’s do-not-call
            request within a reasonable time from the date such request is made. This period
            may not exceed thirty days from the date of such request . . . .

            (4) Identification of sellers and telemarketers. A person or entity making a call for
            telemarketing purposes must provide the called party with the name of the
            individual caller, the name of the person or entity on whose behalf the call is being
            made, and a telephone number or address at which the person or entity may be


   1
       68 Fed. Reg. 44143, 44166 (July 25, 2003).
                                                     16
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 17 of 20




          contacted. The telephone number provided may not be a 900 number or any other
          number for which charges exceed local or long distance transmission charges.

          (5) Affiliated persons or entities. In the absence of a specific request by the
          subscriber to the contrary, a residential subscriber’s do-not-call request shall apply
          to the particular business entity making the call (or on whose behalf a call is made),
          and will not apply to affiliated entities unless the consumer reasonably would
          expect them to be included given the identification of the caller and the product
          being advertised.

          (6) Maintenance of do-not-call lists. A person or entity making calls for
          telemarketing purposes must maintain a record of a consumer’s not to receive
          further telemarketing calls. A do-not-call request must be honored for 5 years from
          the time the request is made.

          76.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

   multiple, repeated telephone solicitations to telephone subscribers like the Plaintiff and the DNC

   Registry Class members who registered their respective cellphone numbers on the National Do

   Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

   maintained by the federal government. These consumers requested to not receive calls from

   Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3), yet Defendant called them multiple times

   during any given 12-month period.

          77.     Defendant made multiple unsolicited telephones call to Plaintiff and the other

   members of the DNC Registry Class within a 12-month period without their prior express

   consent to receive such calls. Plaintiff and other members of the DNC Registry Class never

   provided any form of consent to receive telephone calls from Defendant, and Defendant does not

   have a current record of consent to place telemarketing calls to them. In short, Defendant

   violated 47 U.S.C. § 227(c)(5) because Plaintiff and the DNC Registry Class received more than

   one telephone call in a 12-month period made by or on behalf of Defendant in violation of 47

   C.F.R. § 64.1200, as described above.




                                                   17
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 18 of 20




           78.     On information and belief, Defendant also failed to have a written policy,

   available upon demand, for maintaining a do-not-call list, failed to train its staff in the existence

   and use of any such do not call list, failed to provide called persons with the name of the person

   or entity on whose behalf the call is being made (instead providing a fake name “home security

   promotions”), and otherwise failed to incorporate the national Do Not Call Registry into its

   calling list.

           79.     At no time did Defendant procure express consent to call Plaintiff, the DNC

   Registry Class Members, or any other persons on the DNC Registry.

           80.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the DNC

   Registry Class members suffered actual harm and, under 47 U.S.C. § 227(c), are each entitled,

   inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

           81.     To the extent Defendant’s misconduct is determined to be willful and knowing,

   the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

   recoverable by the members of the DNC Registry Class.

           82.     Given that Defendant’s conduct is likely to recur or reoccur (as telemarketing

   represents a substantial part of its business), and to the extent damages fail to provide complete

   relief, the Court should also enjoin all such future unlawful telemarketing by Defendant to

   person’s listed on the DNC Registry.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs Matthew Carango and Fred Heidarpour, on behalf of
   themselves and the Class, prays for the following relief:
                   A.     An order certifying the Classes as defined above, appointing Plaintiffs as
           the representatives of the Classes and appointing his counsel as Class Counsel;



                                                    18
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 19 of 20




               B.      An award of statutory damages in the amount of five hundred dollars
        ($500.00) for each violation, whichever is greater all to be paid into two common funds
        for the benefit of the Plaintiffs and each Class;
               C.      An order declaring that Defendant’s actions, as set out above, violate the
        TCPA and appropriate injunctive relief barring Defendant from using pre-recorded voice
        technology without prior express consent and from repeatedly calling numbers listed on
        the Do Not Call Registry;
               D.      Treble damages in the event Defendant’s violations are found to have been
        willful or knowing;
               E.      An award of pre- and post-judgment interest;

               F.      An award of reasonable attorneys’ fees and costs to be paid out of the
        common fund prayed for above; and
               G.      Such other and further relief that the Court deems reasonable and just.
                                         JURY DEMAND
        Plaintiffs demand a jury on all claims.

        Dated: January 25, 2021

                                               By: /s/ Ryan S. Shipp
                                               One of Plaintiff’s Attorneys

                                               Ryan S. Shipp
                                               Florida Bar ID 52883
                                               ryan@shipplawoffice.com
                                               Law Office of Ryan S. Shipp, PLLC
                                               814 Lantana Road, Suite 1
                                               Lake Worth, Florida 33462
                                               Tel: (561) 699-0399

                                               Steven L. Woodrow
                                               (swoodrow@woodrowpeluso.com)*
                                               Patrick H. Peluso
                                               (ppeluso@woodrowpeluso.com)*
                                               Woodrow & Peluso, LLC

                                                  19
Case 9:21-cv-80148-DMM Document 1 Entered on FLSD Docket 01/25/2021 Page 20 of 20




                                     3900 East Mexico Ave., Suite 300
                                     Denver, Colorado 80210
                                     Telephone: (720) 213-0675




                                       20
